Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Dipti Patel, M.D.,
(PTAN: CA115239),
(NPI: 1891915070),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-1806
Decision No. CR3648
Date: February 12, 2015
DECISION
Petitioner, Dipti Patel, M.D., is a physician who applied to enroll in the Medicare
program. The Centers for Medicare & Medicaid Services (CMS) granted her application,
effective January 6, 2014 (with a billing date of December 7, 2013). Petitioner now
challenges that effective date. For the reasons set forth below, I find that CMS
appropriately granted Petitioner’s enrollment effective January 6, 2014.
Background
By letter dated April 16, 2014, the Medicare contractor, Noridian Healthcare Solutions,
approved Petitioner’s Medicare enrollment, effective January 6, 2014, with a billing date

of December 7, 2013. CMS Ex. 9.' Petitioner sought reconsideration to challenge that
effective date. CMS Ex. 8. Ina reconsidered determination dated June 30, 2014, the

' CMS allows physicians to bill retrospectively for up to 30 days prior to the effective
date of enrollment if certain conditions are met. 42 C.F.R. § 424.521(a)(1). In its letter
approving Petitioner’s enrollment application, the contractor refers to this retrospective
billing date as the effective date. CMS Ex. 9.
contractor denied her a new effective date, concluding that she had not provided evidence
to justify a change. CMS Ex. 10. Petitioner appealed.

In email correspondence dated December 26, 2014, Petitioner asked that this case be decided on
the record before me. CMS has submitted a brief (CMS Br.) and ten exhibits (CMS Exs.
1-10). Petitioner did not respond to CMS’s submission, but the record includes her hearing
request with one document attached (the June 30, 2014 reconsideration determination,
which is also in the record as CMS Ex. 10).

Discussion

CMS properly determined the effective date for
Petitioner’s Medicare enrollment because the evidence
establishes that she submitted her subsequently-
approved enrollment application on January 6, 2014,
and her effective date can be no earlier than the date she
filed that enrollment application.’

To receive Medicare payments for services furnished to program beneficiaries, a
Medicare supplier must be enrolled in the Medicare program. 42 C.F.R. § 424.505.
“Enrollment” is the process used by CMS and its contractors to: 1) identify the
prospective supplier; 2) validate the supplier’s eligibility to provide items or services to
Medicare beneficiaries; 3) identify and confirm a supplier’s owners and practice location;
and 4) grant the supplier Medicare billing privileges. 42 C.F.R. § 424.502. To enroll in
Medicare, a prospective supplier must complete and submit an enrollment application.
42 C.F.R. §§ 424.510(d)(1), 424.515(a). An enrollment application is either a CMS-
approved paper application or an electronic process approved by the Office of
Management and Budget. 42 C.F.R. § 424.5023

When CMS determines that a physician meets the applicable enrollment requirements, it
grants her Medicare billing privileges, which means that the practitioner can submit
claims and receive payments from Medicare for covered services provided to program
beneficiaries. For physicians, the effective date for billing privileges “is the /ater of the
date of filing” a subsequently approved enrollment application or “the date an enrolled
physician . . . first began furnishing services at a new practice location.” 42 C.F.R.

§ 424.520(d) (emphasis added). If a physician meets all program requirements, CMS
allows her to bill retrospectively for up to “30 days prior to their effective date if
circumstances precluded enrollment in advance of providing services to Medicare
beneficiaries ....” 42 C.F.R. § 424.521(a)(1).

> T make this one finding of fact/conclusion of law.

3 CMS’s electronic process is referred to as PECOS (Provider Enrollment, Chain, and
Ownership System).
Here, Petitioner maintains that she submitted her application on October 4, 2013, but
“due to the chaos” surrounding the conversion from one Medicare contractor (Palmetto)
to another (Noridian) and “CMS computer system issues,” her application was lost.
Hearing Request.’ She submits no evidence to establish that she filed an application at
that time.

The evidence establishes the following:

¢ On October 30, 2013, Petitioner sent, by certified mail, the signature pages for
CMS Forms 8551 (enrollment application for individual practitioners) and 855R
(application to reassign Medicare benefits), along with supporting documents.
The Medicare contractor received these submissions on November 4. CMS Ex. 1.

e Inan email dated November 18, 2013, the Medicare contractor acknowledged
receiving the signature pages and supporting documents, assigning them
application numbers (375640620 and 375640621). The email advised that
Petitioner’s earlier PECOS application had not been submitted. The contractor
provided a link to PECOS and directed Petitioner to “go all the way through the
application to do the FINAL SUBMISSION at the very end.” (emphasis in
original). CMS Ex. 2.

¢ On December 4, 2013, Petitioner’s office called the contractor. According to the
report of contact, the caller agreed to respond that day to the November 18 request
for information (referred to as “rfi” in the report of contact). CMS Ex. 3. No
evidence establishes that anyone did so then or at any other time. Having received
no response, on January 13, 2014, the contractor rejected the applications
(375640620 and 375640621). CMS Ex. 5.

CMS may reject a prospective supplier’s enrollment application if, within 30 calendar
days of the contractor’s request, it fails to furnish complete information. 42 C.F.R.

§ 424.525(a)(1). I have no authority to review a rejected enrollment application.

42 CFR. § 424.525(d).

e Inthe meantime, on January 6, 2014, the Medicare contractor received by mail
another CMS Form 855R, signed by Petitioner, asking to reassign her Medicare
benefits to Provider Resources Group, Inc. The contractor assigned a new
application number (39323546). CMS Ex. 4.

e By email dated February 4, 2014, the contractor acknowledged receiving the
application, but directed Petitioner to submit, within 30 calendar days, Form 8551
and some additional certification statements for Form 855R. CMS Ex. 6.

* In presenting her case at the reconsideration level, she claimed that she submitted the
application on October 3, 2013. CMS Ex. 8 at 2.
Petitioner apparently complied, and the contractor approved her enrollment,
effective January 6, 2014, with billing effective December 7, 2013. CMS Ex. 9;
see CMS Ex. 7.

Thus, the evidence in this record establishes that, on January 6, 2014, Petitioner
submitted an enrollment application that was subsequently approved. She may have
attempted to submit an earlier application but has not established that she did so
successfully. Her effective date of enrollment can be no earlier than January 6, 2014,
with a billing date of December 7, 2013.

Conclusion

Because Petitioner filed her subsequently-approved enrollment application on January 6,
2014, she was properly granted Medicare enrollment effective that date.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

